Title: 28th.
From: Adams, John Quincy
To: 


       Mr. Fiske supplied Mr. Hilliard this day: and gave satisfaction in general. His sentiments are very liberal, more than those of any preacher I have heard of late. It is perhaps to be feared lest some of our future divines may go too far in that respect, and assert that Christianity consists in morality alone. If this were the case, in what point would its excellence be shown, above the Systems of many heathen philosophers? For even the sublime maxim, “do good to those that hate you” was inculcated and even practised by some of them. The harsh, discouraging doctrines held up, by many of our old preachers, are absurd, and impious; but the other extreme may be more dangerous to Christianity; and our young divines would do well, to remember
       
        Dum vitant stulti vitia, in contraria currunt.
       
       Dined at Mr. Dana’s, with Mr. Winthrop. He had a letter from his brother, but not of a very late date. There have been no accounts from Genl. Lincoln this day.
      